EXHIBIT 10.1

EMPLOYMENT AGREEMENT

Between

INTERMET CORPORATION

And

GARY F. RUFF





--------------------------------------------------------------------------------



THIS AGREEMENT, dated as of the first day of June, 1999 is made by and between
INTERMET CORPORATION, a Georgia corporation having its principal place of
business in Troy, Michigan (the “Company”), and Gary F. Ruff (the “ Executive”).

WHEREAS, the Company desires to continue the services of the Executive, and the
Executive is willing to continue to render such services; and

WHEREAS, in order to secure the continued services of the Executive, the Company
believes it should provide the Executive with an agreement for severance
payments.

NOW, THEREFORE, the Company and the Executive agree as follows:

Termination of Employment



1.1   Termination of Employment for Cause or Other Than for Good Reason. If,
before the end of the Contract Term, the Company terminates the Executive’s
employment for Cause or the Executive terminates employment other than for Good
Reason, then the Company shall pay to the Executive in a lump sum immediately
after the Date of Termination that portion of the Executive’s then current
annual base salary which is accrued but unpaid as of such Date of Termination.
The Executive will not be entitled to receive any other compensation or benefits
under this Agreement.   1.2   Termination of Employment for Death or Disability.
If, before the end of the Contract Term, the Executive’s employment terminates
due to death or Disability, the Company shall pay to the Executive (or to the
Executive’s estate), in accordance with Company policy following the Date of
Termination:   (a)   that portion of the Executive’s annual base salary which is
accrued but unpaid as of the Date of Termination;   (b)   the amount of any
Annual Bonus applicable to any Annual Bonus Period which ended prior to the Date
of Termination, but which is unpaid as of the Date of Termination;   (c)  
disability, life insurance, and other benefits as typically provided to an
executive under the Company’s employee welfare benefit plans as a result of such
an executive’s death or Disability; and   (d)   a pro rata portion of the Annual
Bonus applicable to the Annual Bonus Period during which the Date of Termination
occurs based upon actual performance for the Annual Bonus Period (such pro rata
bonus shall be based on the portion of such Annual Bonus Period that expired
prior to the Date of Termination, shall be payable following such Annual Bonus
Period in accordance with Company policy and shall be determined

2



--------------------------------------------------------------------------------



without regard to any reduction in earnings on account of interest paid on
additional debt incurred by the Company in connection with any Change in
Control).



1.3   Termination of Employment BY the Company Without Cause or By the Executive
for Good Reason. If, before the end of the Contract Term, the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, the Executive shall receive the following:   (a)   In a lump sum,
that portion of the Executive’s annual base salary which is accrued but unpaid
as of the Date of Termination and any unpaid Annual Bonus applicable to any
Annual Bonus Period which ended prior to the Date of Termination;   (b)   In
monthly payments, the amount of the Executive’s annual base salary (not taking
into account any reductions which would constitute Good Reason) which would be
payable for the period beginning on the Date of Termination and ending on the
last day of the Contract Term;   (c)   Following the Annual Bonus Period during
which the Date of Termination occurs and in accordance with Company policy, a
pro rata portion of the Annual Bonus applicable to such Annual Bonus Period
based upon actual performance for the Annual Bonus Period (such pro rata bonus
shall be based on the portion of such Annual Bonus Period that expired prior to
the Date of Termination, shall be payable following such Annual Bonus Period in
accordance with Company policy and shall be determined without regard to any
reduction in earnings on account of interest paid on additional debt incurred by
the Company in connection with any Change in Control); and   (d)   The benefits
to which the Executive was entitled during the Contract Term. (The amount of any
benefits shall be reduced or eliminated to the extent the Executive becomes
entitled to duplicative benefits by virtue of his/her subsequent employment
after the Date of Termination.)   1.4   Other Termination Benefits. In addition
to any amounts or benefits provided upon termination of employment hereunder and
except as otherwise provided herein, the Executive shall be entitled to any
payments or benefits explicitly provided under the terms of any plan, policy or
program of the Company or as otherwise required by applicable law.

Certain Definitions



2.1   “Annual Bonus” means the annual cash bonus paid to the Executive pursuant
to the Company’s annual bonus plan. During the Contract Term, the Company shall
maintain an annual bonus plan that provides the Executive with benefits that are
substantially equivalent to the benefits provided under the Company’s current
annual bonus plan.

3



--------------------------------------------------------------------------------





2.2   “Annual Bonus Period” means the annual period on which the Executive’s
Annual Bonus is based.   2.3   “Contract Term” means the period commencing on
June 1, 1999 and ending on December 31, 2000; provided, that, commencing
December 31, 1999 the Contract Term shall be automatically extended by one day
on each day the Executive remains employed.   2.4   “Date of Termination” means
the date on which the Executive’s employment with the Company terminates.   2.5
  “Disability” means any medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than six
(6) months, and that renders the Executive unable to perform the duties required
under this Agreement. The date of the determination of Disability is the date on
which the Executive is certified as having incurred a Disability by a physician
acceptable to the Company.   2.6   “Cause” means (a) the Executive’s committing
any felony or other crime involving dishonesty; (b) any serious misconduct in
the course of the Executive’s employment; or (c) the Executive’s habitual
neglect of the Executive’s duties (other than on account of Disability), except
that (d) Cause shall not mean:   (1)   bad judgment or negligence other than
habitual neglect of duty;   (2)   any act or omission believed by the Executive
in good faith to have been in or not opposed to the interest of the Company
(without intent of the Executive to gain therefrom, directly or indirectly, a
profit to which the Executive was not legally entitled); or   (3)   any act or
omission with respect to which a determination could properly have been made
that the Executive met the applicable standard of conduct for indemnification or
reimbursement under the By-Laws of the Company, any applicable indemnification
agreement or the laws and regulations under which the Company is governed, in
each case in effect at the time of such act or omission.   2.7   “Change in
Control” means the occurrence of any of the following events:   (a)   any
“person” (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and as used in Sections 1 3(d)(3) and 14(d)(2)
of the Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 1
3d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board of
Directors of the Company (the “Company Voting Securities”) provided, however,
that the event

4



--------------------------------------------------------------------------------





    described in this paragraph shall not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (i) by the Company or, direct or
indirect, majority-owned subsidiaries of the Company, (ii) by any employee
benefit plan sponsored or maintained by the Company or any corporation
controlled by the Company, (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) pursuant to a
Non-Control Transaction (as defined in paragraph (c)), (v) pursuant to any
acquisition by the Executive or any group of persons including the Executive, or
(vi) in which Company Voting Securities are acquired from the Company, if a
majority of the Board of Directors of the Company approves a resolution
providing expressly that the acquisition pursuant to this clause (vi) does not
constitute a Change in Control under this paragraph (a);   (b)   individuals
who, on June 1, 1999, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that (i) any person becoming a director subsequent to June 1,
1999, whose election, or nomination for election, by the Company’s shareholders
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be, for purposes of this
paragraph (b), considered as though such person were a member of the Incumbent
Board; Provided however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board of
Directors shall be deemed to be a member of the Incumbent Board;   (c)   the
consummation of a merger or consolidation or similar form of corporate
reorganization, or sale or other disposition of all or substantially all of the
assets, of the Company (a “Business Combination”) is consummated, unless
immediately following such Business Combination: (i) more than 50% of the total
voting power of the corporation resulting from such Business Combination
(including, without limitation, for purposes of making such 50% determination,
any shares owned through any entity which directly or indirectly has beneficial
ownership of the Company Voting Securities or all or substantially all of the
Company’s assets) eligible to elect directors of such corporation is represented
by shares held by shareholders of the Company immediately prior to such Business
Combination (either by remaining outstanding or being converted), (ii) no person
(other than any holding company resulting from such Business Combination, any
employee benefit plan sponsored or maintained by the Company (or the corporation
resulting from such Business Combination), or any person which beneficially
owned, immediately prior to such Business Combination, directly or indirectly,
30% or more of the Company Voting Securities) becomes the beneficial owner,
directly or indirectly of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the corporation
resulting from such Business Combination, and (iii)

5



--------------------------------------------------------------------------------





    at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or action
of the Board of Directors, providing for such Business Combination (a
“Non-Control Transaction”); or   (d)   the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which, by reducing the number of Company Voting
Securities outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change in Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, then a
Change in Control shall occur.



2.8   “Good Reason” means the occurrence of any one of the following events:  
(a)   assignment to the Executive of any duties materially and adversely
inconsistent with the Executive’s current position (or such other position to
which he/she may be promoted) (but excluding a diminution of title which does
not result in a diminution of status, offices, or responsibilities), or any
other action by the Company which results in a material and adverse change in
such position, status, offices, titles or responsibilities;   (b)   the failure
of the Company to assign this Agreement to a successor to the Company,   (c)  
any reduction in the Executive’s annual base salary, or   (d)   any material
adverse change to the terms and conditions of the Executive’s employment under
this Agreement,

if the Company fails to cure such event within thirty (30) days after written
notice from the Executive; provided, however, that if the event is intentional,
knowing or repeated, the Executive shall not be required to provide written
notice or an opportunity to cure.

6



--------------------------------------------------------------------------------



Restrictive Covenants



3.1   Trade Secrets. Confidential and Proprietary Business Information   (a)  
The Company has advised the Executive and the Executive acknowledges that it is
the policy of the Company to maintain as secret and confidential all Protected
Information (as defined below), and that Protected Information has been and will
be developed at substantial cost and effort to the Company. “Protected
Information” means trade secrets, confidential and proprietary business
information of the Company, any information of the Company other than
information which has entered the public domain (unless such information entered
the public domain through the efforts of or on account of the Executive), and
all valuable and unique information and techniques acquired, developed or used
by the Company relating to its business, operations, employees and customers,
which give the Company a competitive advantage over those who do not know the
information and techniques and which are protected by the Company from
unauthorized disclosure, including by not limited to, customer lists (including
potential customers), sources of supply processes, plans, materials, pricing
information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees.   (b)   The Executive acknowledges that the
Executive will acquire Protected Information with respect to the Company and its
successors in interest, which information is valuable, special and a unique
asset of the Company’s business and operations and that disclosure of such
Protected Information would cause irreparable damage to the Company.   (c)   The
Executive shall not, directly or indirectly, divulge, furnish or make accessible
to any person, firm, corporation, association or other entity (otherwise than as
may be required in the regular course of the Executive’s employment) nor use in
any manner, either during or after termination of employment by the Company and
Protected Information or cause any such information of the Company to enter the
public domain.   3.2   Non-Competition.   (a)   The Executive agrees that the
Executive shall not during the Executive’s employment with the Company, and, if
the Executive’s employment is terminated for any reason other than termination
of employment without Cause or for Good Reason, thereafter for a period of one
(1) year, directly or indirectly, in any capacity, engage or participate in or
become employed by or render advisory or consulting or other services in
connection with any Prohibited Business as defined below.   (b)   The Executive
agrees that the Executive shall not during the Executive’s employment with the
Company, and, if the Executive’s employment is terminated for

7



--------------------------------------------------------------------------------





    any reason, thereafter for a period of one (1 ) year, make any financial
investment, whether in the form of equity or debt, or own any interest, directly
or indirectly, in any Prohibited Business. Nothing in this Section 7.02 shall,
however, restrict the Executive from making any investment in any Company whose
stock is listed on a national securities exchange or actively traded in the
over-the-counter market; provided that (i) such investment does not give the
Executive the right or ability to control or influence the policy decisions of
any Prohibited Business, and (ii) such investment does not create a conflict of
interest between the Executive’s duties hereunder and the Executive’s interest
in such investment.   (c)   “Prohibited Business” shall be defined as any
business and any branch, office or operation thereof, which is a direct and
material competitor of the Company wherever the Company does business, in the
United States or abroad, and which has established or seeks to establish
contact, in whatever form (including but not limited to solicitation of sales,
or the receipt or submission of bids) with any entity who is at any time a
client, customer or supplier of the Company (including but not limited to all
subdivisions of the federal government).   (d)   Notwithstanding any other
provisions in this Section 3.2, this Section 3.2 shall not apply if the
Executive’s employment with the Company terminates for any reason during the
one-year period following a Change in Control.   3.3   Undertaking Regarding
Employees. From the date hereof until two years after the Executive’s Date of
Termination, the Executive shall not, directly or indirectly, (a) encourage any
employee of the Company or its successors in interest to leave their employment
with the Company or its successors in interest; or (b) employ, hire, solicit or,
cause to be employed or hired or solicited (other than by the Company or its
successors in interest), or establish a business with, or encourage others to
hire, any person who within two (2) years prior thereto was employed by the
Company or its successors in interest, to leave their employment with the
Company or its successors in interest.   3.4   Disclosure of Employee-Created
Trade Secrets. Confidential and Proprietary Business Information. The Executive
agrees to promptly disclose to the Company all Protected Information developed
in whole or in part by the Executive during the Executive’s employment with the
Company and which relate to the Company’s business. Such Protected Information
is, and shall remain, the exclusive property of the Company. All writings
created during the Executive’s employment with the Company (excluding writings
unrelated to the Company’s business) are considered to be “works-for-hire. for
the benefit of the Company and the Company shall own all rights in such
writings.

8



--------------------------------------------------------------------------------



Successors



4.1   The Company shall cause this Agreement to be binding on the Company and
any successor to the Company.

INTERMET CORPORATION

/s/ John Doddridge
By: John Doddridge
     Chairman & Chief Executive Officer

/s/ Gary F. Ruff
By: Gary F. Ruff

9